OPINION
{¶ 1} This is an appeal from the Tuscarawas County Court wherein appellant was convicted in a bench trial of Domestic Violence prohibited by R.C. § 2919.25(A).
{¶ 2} This charge emanated from assertions by Tammy Saffell, daughter of appellant, that he struck her.
{¶ 3} The sole Assignment of Error is:
 ASSIGNMENT OF ERROR I.  {¶ 4} "THERE WAS INSUFFICIENT EVIDENCE TO CONVICT THE DEFENDANT OF DOMESTIC VIOLENCE."
{¶ 5} Revised Code § 2919.25(A) provides:
  (A) No person shall knowingly cause or attempt to cause physical harm to a family or household member.
{¶ 6} On review for sufficiency, a reviewing court is to examine the evidence at trial to determine whether such evidence, if believed, would support a conviction.  State v. Jenks (1991) 61 Ohio St.3d 259. The weight to be given evidence and the determination of credibility of witnesses are issues for the trier of fact, not the reviewing court.State v. Jamison (1990), 49 Ohio St.3d 182, cert. denied, 498 U.S. 881.
{¶ 7} Appellant, in support directs this court to certain claims of inconsistencies in the testimony of the witnesses and in the absence of specific medical testimony as to the causation and location of certain marks on Tammy Saffell.
{¶ 8} Appellant, in his brief, places emphasis on the lack of threats from appellant.  However, R.C. § 2919.25(A) does not require threats.
{¶ 9} Essentially, the trier of the facts has the principle responsibility for determining the credibility of the witnesses and the relative weight attributable to their testimony.  State v. Jamison
(1990), 40 Ohio St.3d 182, certiorari denied (1990), 498 U.S. 881.
{¶ 10} We find that the trial court had sufficient evidence, notwithstanding certain variations, based upon the accepted credibility of the witnesses to arrive at the guilt of appellant.
{¶ 11} The Assignment of Error is denied.
{¶ 12} The decision of the Tuscarawas County Court is affirmed.
By: BOGGINS, J. HOFFMAN, P.J. and EDWARDS, J. concur.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the decision of the Tuscarawas County Court is affirmed.  Costs assessed to appellant.